Citation Nr: 0913424	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to the service-connected disability of 
chronic bilateral otitis externa.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder, including 
as secondary to the service-connected disabilities of chronic 
bilateral otitis externa and post-operative residuals of a 
pilonidal cyst.

3.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of a pilonidal cyst.

4.  Entitlement to a disability rating in excess of 10 
percent for chronic bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and August 2006 rating decisions of 
the Providence, Rhode Island Department of Veterans' Affairs 
(VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for chronic bilateral 
otitis externa, evaluated as 10 percent disabling, and post-
operative residuals of a pilonidal cyst, evaluated as 10 
percent disabling.

2.  Tinnitus did not originate in service and is not related 
to any incident of service.

3.  An acquired psychiatric disorder, to include anxiety 
disorder, did not originate in service, is not related to any 
incident of service, and was not manifested within one year 
after service.

4.  The Veteran does not have an underlying service-connected 
disability to which his tinnitus or anxiety disorder may be 
related.

5.  The Veteran's post-operative residuals of a pilonidal 
cyst is productive of a four centimeter (cm) scar with pain 
with applied pressure and no evidence of breakdown or 
bleeding, accompanied by subjective symptoms of discomfort, 
tenderness and possible bleeding.

6.  The Veteran's bilateral chronic otitis externa is 
productive of normal auricles without tissue loss or 
deformity, scaling of the ear canal skin, no middle ear 
fluid, no canal discharge, no granulation tissue, dried 
keratin, a slightly retracted left tympanic membrane, an 
intact right tympanic membrane and an increased size of the 
proximal ear canals.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  An acquired psychiatric disorder, to include anxiety 
disorder, was not incurred in or aggravated by service; may 
not be presumed to have been incurred in service; and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).

3.  The criteria for a disability rating in excess of 10 
percent for post-operative residuals of a pilonidal cyst have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

4.  The criteria for a disability rating in excess of 10 
percent for chronic bilateral otitis externa have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 6210 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection and increased ratings in the July 2005 and 
August 2006 rating decisions, he was provided notice of the 
VCAA in May 2005 and May 2006.  The VCAA letters indicated 
the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006, 
pertaining to the downstream disability rating and effective 
date elements of his claims and was furnished Statements of 
the Case in March 2006 and February 2007.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the May 
2005 VCAA letter, addressing the Veteran's increased rating 
claims, did not satisfy all of the elements required by the 
recent Vazquez-Flores decision.  Nonetheless, the Veteran was 
not prejudiced in this instance, as the May 2005 and March 
2006 letters did provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask VA to 
obtain) to support his claims for increased compensation.  In 
addition, the March 2006 Statement of the Case provided the 
Veteran with the specific rating criteria for his service-
connected disabilities and explained how the relevant 
diagnostic codes would be applied.  These factors combine to 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate the claims.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.   
Specifically, in the March 2009 Informal Hearing 
Presentation, the Veteran's representative makes note of the 
relevant applicable criteria relating to the Veteran's 
disabilities, including a reference to the recently revised 
regulations pertaining to scars, and how the objective 
evidence warrants a higher rating for each disability.  Based 
on this evidence, the Board is satisfied that the Veteran had 
actual knowledge of what was necessary to substantiate his 
increased rating claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, VA examinations and statements from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).





I.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If a psychosis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Tinnitus has been defined as a ringing, buzzing noise in the 
ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. 
Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated 
Medical Dictionary 1725 (27th ed. 1988)).  Due to the 
subjective nature of the disorder, the veteran, as a 
layperson is competent to testify as to his symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Analysis

The Veteran contends that his tinnitus is secondary to his 
chronic bilateral otitis externa, and that his psychiatric 
disorder, to include anxiety disorder, is secondary to both 
his service-connected bilateral otitis externa and post-
operative residuals of a pilonidal cyst.  Service connection 
in effect for chronic bilateral otitis externa, evaluated as 
10 percent disabling, and for post-operative residuals of a 
pilonidal cyst, evaluated as 10 percent disabling.

The service treatment reports do not contain any reference to 
either tinnitus or an acquired psychiatric disorder, 
including anxiety disorder.  While the Veteran was treated 
for otitis externa and external otitis media in service, the 
service treatment records reveal no accompanying findings or 
complaints of a ringing or buzzing in the ears at any time 
during his active service.  The report of the separation 
examination discloses a scarred left tympanic membrane and 
ear trouble including external otitis media and running ears; 
however, no findings of tinnitus were noted and no 
psychiatric disability was found.  Service treatment records 
are similarly absent of any evidence of noise exposure or 
acoustic trauma in service. 

VA outpatient records from November 1994 to September 2002 
indicate a diagnosis of depression and a history of 
depression.  These records also reflect a history of an 
anxiety disorder and depression, and that the Veteran 
complained of recurrent tinnitus in August 1999.  When the 
Veteran was examined by VA in June 2005, he reported constant 
noise in his ears.

In a January 2007 VA examination, the Veteran reported that 
he began complaining of bilateral tinnitus two years earlier 
which was becoming more constant with time and more frequent 
and louder in the left ear.  The Veteran also stated that he 
was not exposed to mortar rounds or gunfire.  He was 
diagnosed with bilateral tinnitus.  The examiner concluded 
that the Veteran's otitis externa was unlikely to be the 
cause of the tinnitus or hearing loss and that tinnitus was 
probably caused by hearing loss, which was most likely 
secondary to presbycusis.  A separate January 2007 audiology 
examination revealed that the Veteran reported constant 
tinnitus that worsened when it was quiet after exposure to 
loud sounds. 

After a review of the record, the Board determines that 
service connection for tinnitus and an acquired psychiatric 
disorder, to include anxiety disorder, is not warranted on a 
primary or secondary basis.  The Board observes that while 
the Veteran has been currently treated for these conditions, 
there is no evidence of either condition manifesting in 
service or for many years thereafter.  Significantly, the VA 
medical records dated following service disclose no evidence 
confirming that an acquired psychiatric disorder, to include 
anxiety disorder, has be related to service or a service-
connected disability.  Similarly, the post-service medical 
evidence also reveals that the Veteran's initially complained 
of tinnitus-type symptoms in August 1999.  In fact, a VA 
examination performed in January 2007, which included a 
review of the Veteran's medical records, concluded with a 
diagnosis of tinnitus.  However, the VA examiner opined that 
the Veteran's otitis externa was unlikely to be the cause of 
the tinnitus (or hearing loss) and that tinnitus was probably 
caused by hearing loss, which is not a service-connected 
disability.  As the preponderance of the evidence is against 
findings that the Veteran's current tinnitus and an acquired 
psychiatric disorder, are related to his active service or 
his service-connected disabilities, the claims for service 
connection on a primary or secondary basis for tinnitus and 
an acquired psychiatric disorder, to include anxiety 
disorder, are denied.

The Board acknowledges the Veteran's contentions that his 
tinnitus is secondary to his chronic bilateral otitis externa 
and that his anxiety is secondary to his service-connected 
disabilities.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

II.  Increased Disability Ratings

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Analysis

	A.  Post-operative residuals of a pilonidal cyst 

The Veteran's post-operative residuals of a pilonidal cyst 
have been rated under 38 C.F.R. § 4.118a, Diagnostic Code 
7804 for superficial scars that are painful on examination.  
A 10 percent rating is assigned for superficial scars that 
are painful on examination.  Note (1) to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic 
Code 7804 also directs the rater to see 38 C.F.R. § 4.68 
(amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The Veteran contends that the resulting scar from his post-
operative residuals of a pilonidal cyst warrant a disability 
rating in excess of 10 percent.  

As an initial matter, the Board notes that the Veteran's 
representative requested an evaluation of 20 percent for this 
disability under the revised regulations pertaining to the 
evaluation of the skin, in particular, under the revised 
Diagnostic Code 7804.  These regulations were amended, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) 
(presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)) (summary in Federal Register 
noted that the applicability date of the amendment is for all 
applications for benefits received by VA on and after October 
23, 2008; a veteran whom VA rated before such date under 
diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may 
request review under these clarified criteria irrespective of 
whether his or her disability has worsened since the last 
review).  A higher evaluation for the Veteran's disability 
would only be available under the revised Diagnostic Code 
7801, which provides ratings for a scar due to other causes, 
not of the head, face, or neck, that is deep and nonlinear, 
and revised Diagnostic Code 7804, which provides a 20 percent 
rating for three or four scars that are unstable or painful.  
However, as the evidence of record does not reflect the 
presence of deep and nonlinear scars or multiple unstable or 
painful scars, consideration under these new provisions would 
not afford a higher rating for the Veteran's post-operative 
residuals of a pilonidal cyst.  

In a June 2005 VA examination, the Veteran reported no 
treatment currently or in the past 12 months for the residual 
scar from the post-operative residuals of a pilonidal cyst.  
He reported discomfort, tenderness and possible bleeding 
after defecation.  No neoplasms of the skin, uriticaria, 
primary cuteneous vasculitis, erythema or multiforms were 
found.  A physical examination of the scar revealed it 
encompassed no exposed areas and less than one percent of the 
entire body.  In the lower sacral area and in the midline was 
a four cm scar with no evidence of recurrent cyst and no 
evidence of any site of breakdown or bleeding.  The Veteran 
described pain when pressure was applied which was a six out 
of 10, on a scale of one to 10, with 10 being the most 
painful.  He stated that when sitting down, especially in a 
hard chair, he could not tolerate the pain and had to stand 
up, and that lying down was the best position with regard to 
the pain.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
Veteran's post-operative residuals of a pilonidal cyst does 
not warrant a disability rating in excess of 10 percent at 
any time since the date of claim on April 26, 2005, under 
Diagnostic Codes 7801, 7802, 7803, 7804 and 7805.  The Board 
notes that Diagnostic Codes 7802, 7803 and 7804 do not 
provide ratings in excess of 10 percent and, as discussed 
above, the Veteran's scar does not meet the criteria for a 
higher rating under the revised regulations, effective 
October 23, 2008.  The objective medical findings of record 
do not reflect the Veteran's residual scar was deep or that 
caused a limited motion in an area exceeding 12 square inches 
on objective demonstration or that it was productive of a 
limitation of function of the lower sacral area.  In this 
regard, the Board notes that the objective evidence reflects 
a four cm scar with pain with applied pressure and no 
evidence of breakdown or bleeding, accompanied by subjective 
symptoms of discomfort, tenderness and possible bleeding..  
As such, the Board finds that a disability rating in excess 
of 10 percent for the Veteran's post-operative residuals of a 
pilonidal cyst is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the date of claim on April 26, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 10 percent 
disabling since that date, so his rating cannot be "staged" 
because the 10 percent rating represents his greatest level 
of functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for post-operative residuals of a pilonidal cyst is 
not warranted at any time since the date of claim on April 
26, 2005.  

B.	Chronic Bilateral Otitis Externa

The Veteran's chronic bilateral otitis externa is rated under 
Diagnostic Code 6210, which provides that chronic otitis 
externa with swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment, is rated 
10 percent disabling.  38 C.F.R. § 4.87.

The Veteran contends that the resulting scar from his post-
operative residuals of a pilonidal cyst warrant a disability 
rating in excess of 10 percent and, as he is at the maximum 
rating assignable under Diagnostic Code 6210, he contends 
that his disability warrants an extraschedular rating.  The 
issue of extraschedular compensation for the Veteran's 
increased rating claims is addressed separately below.

In a June 2005 VA examination, the Veteran reported chronic 
itching and discomfort in both ears.  An examination of the 
ears revealed the external ear canals were suctioned of dried 
keratin, tympanic membranes were normal without middle ear 
fluid or external canal discharge and the proximal ear canals 
in both ears were increased in size.  The Veteran's throat 
was unremarkable, his tonsils were less than 1+ in size and 
the mandibular incisors were worn down, consistent with 
clenching the jaw or grinding the teeth.  The examiner noted 
that there were signs of increased epithelial flaking in both 
ear canals, although there were no signs of an infection.  
The examiner also noted that the Veteran's reported 
discomfort may be related to clenching his jaw.

In a January 2007 VA examination, the Veteran reported having 
bilateral ear discomfort, itching and drainage since his 
service.  A physical examination revealed the auricles were 
normal bilaterally without tissue loss or deformity, scaling 
of the bilateral ear canals without discharge, no granulation 
tissue, an intact and normal right tympanic membrane and a 
slightly retracted left tympanic membrane.  Rinne's test was 
positive bilaterally and the Weber test was to the midline 
using a 512 Hertz tuning fork.  There was no spontaneous 
nystagmus.  Gait was steady.  Romberg's test was normal.  The 
Veteran was diagnosed with bilateral chronic otitis externa.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
Veteran's chronic bilateral otitis externa does not warrant a 
disability rating in excess of 10 percent at any time since 
the date of claim on April 26, 2005, under Diagnostic Code 
6210 as he has already met the schedular maximum of 10 
percent for this disability.  The Board notes that there are 
no other applicable criteria for this disability.  Moreover, 
as the Veteran's disability has been rated at the schedular 
maximum under Diagnostic Code 6210 since the date of his 
claim, it can not be rated more than 10 percent disabling 
since that date and therefore cannot be "staged" because the 
10 percent rating represents the maximum compensation 
assignable to this condition.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for chronic bilateral otitis externa is not warranted 
at any time since the date of claim on April 26, 2005.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's post-operative residuals of a pilonidal 
cyst and chronic bilateral otitis externa present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the Veteran's post-operative residuals of a 
pilonidal cyst and chronic bilateral otitis externa.  In 
fact, in the June 2005 VA examination for the skin, the 
Veteran reported that he sought no treatment currently or in 
the past 12 months for his post-operative residuals of a 
pilonidal cyst and there is no evidence of record the 
Veteran's chronic bilateral otitis externa resulted in any 
sort of marked interference with his employment or frequent 
hospitalizations.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the foregoing conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for tinnitus, to include as secondary to 
the service-connected disability of chronic bilateral otitis 
externa, is denied.

Service connection for an acquired psychiatric disorder, to 
include anxiety disorder, including as secondary to the 
service-connected disabilities of chronic bilateral otitis 
externa and post-operative residuals of a pilonidal cyst, is 
denied.

A disability rating in excess of 10 percent for post-
operative residuals of a pilonidal cyst is denied.

A disability rating in excess of 10 percent for chronic 
bilateral otitis externa is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


